DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 23 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-22 and 30-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/13/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 15-24 and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Kuranishi et al. (US 2012/0025518, “Kuranishi”) in view of Luk (US 6,039,784, “Luk”) in view of Murphy (Additives for Plastics Handbook, pp. 169-175, 2001, “Murphy”), do not disclose or suggest: A threaded joint for pipes, the threaded joint comprising a pin and a box each comprising a contact surface, the contact surface comprising a threaded portion and an unthreaded metal contact portion, the threaded joint for pipes comprising a solid lubricant coating on at least one of the contact surfaces of the pin and the box, the solid lubricant coating comprising: a binder comprising at least one member selected from the group consisting of an ethylene vinyl acetate resin, a polyolefin resin, and a wax; a lubricant additive; an anti-rust additive; and a plasticizer comprising at least one member selected from the group consisting of bis(2-ethylhexyl) sebacate, diisodecyl adipate, diisononyl adipate, bis(2-ethylhexyl) azelate, and tricresyl phosphate, wherein the solid lubricant coating comprises the binder in an amount of 60 to 80 mass%, the lubricant additive in an amount of 10 to 25 mass%, the anti-rust additive in an amount of 2 to 10 mass%, and the plasticizer in an amount of 0.2 to 5 mass%.	The closest prior art of record, Kuranishi teaches a threaded joint for pipes comprising a pin and box that each comprise contact surfaces and wherein the contact surface comprises both threaded and unthreaded portions (see Fig. 1, [0004] – [0008]). Kuranishi additionally teaches a solid lubricant coating on at least one of the contact surfaces (e.g., [0112]), wherein the coating may comprise a binder (i.e., polymer component such as a polyolefin or ethylene vinyl acetate copolymer, [0026], [0062] – [0065]), a lubricating powder or additive (e.g., [0076], [0077]), and an anti-corrosion additive (e.g., [0106]).  Kuranishi additionally teaches that the lubricant additive may include, for example, graphite or polytetrafluoroethylene ([0077]) and the anti-corrosion additive may comprise aluminum phosphite ([0106]).  Kuranishi teaches that the polymeric component may be present in an amount of from 30 to 90% (roughly, depending on the amount of additives, [0065], and see [0077]), the lubricant in an amount of from 10 to 70% ([0065]), the anti-corrosion additive in an amount of up to 10% ([0077], [0106]).	Kuranishi does not specifically teach that this lubricating oil is a “plasticizer” nor does it teach the inclusion of the presently claimed plasticizers (e.g., the inclusion of either bis(2ethyhexyl) adipate or bis(2-ethylhexyl) sebacate). While secondary reference, Luk teaches the inclusion of various plasticizers (see office action of 12/7/21), Applicant persuasively argues that it would not have been obvious to the person of ordinary skill at the time of filing to have combined the references in such a way as to arrive at the claimed invention (please see Remarks of 3/4/22, pp. 9-14). Particularly, Applicant argues persuasively that Murphy is directed toward the use of plasticizers in with different classes of compounds than those with which the present invention is concerned (see Remarks of 3/4/22, pp. 13-14). While various plasticizers, including those claimed, are known generally to possess or provide advantageous properties in certain circumstances, it is not clear from the prior art why one of ordinary skill would have used these compounds in the claimed amounts and with the remaining claimed features in a way that would have made claim 23 obvious at the time of filing. Therefore one of ordinary skill in the art at the time of the invention would not have found it obvious at the time of filing to have created the threaded joint for pipes of claim 23 in view of the available prior art. 	The combination of elements as set forth in the independent claim 23, and dependent claims 15-22, 24, and 27-35 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782